Exhibit 99.1 Instructure Reports Second Quarter 2016 Financial Results Q2 2016 Revenue of $25.9 Million, Up 63% Year-Over-Year SALT LAKE CITY (August 1, 2016) – Instructure, Inc. (NYSE: INST), a leading software-as-a-service (SaaS) technology company that makes software that makes people smarter, today announced its financial results for the second quarter ended June 30, 2016. “Our growth strategy is simple - increase our customer base, extend our relationships with existing customers, expand internationally and continue to extend our product offerings,” said Josh Coates, CEO at Instructure. “In Q2, we successfully executed against this strategy and delivered 63% year-over-year top line growth while at the same time drove substantial margin improvements. Our continued innovation in delivering solutions that provide a new way for people to learn is fueling our business momentum and further driving long-term growth prospects for the company.” Second Quarter Financial Summary (in thousands, except per share data) Three Months Ended June 30 Revenue $ $ Gross Margin GAAP % % Non-GAAP(1) % % Operating Loss GAAP $ ) $ ) Non-GAAP(1) $ ) $ ) Net loss GAAP $ ) $ ) Non-GAAP(1) $ ) $ ) EPS GAAP(2) $ ) $ ) Non-GAAP(1)(2) $ ) $ ) Non-GAAP financial measures exclude stock-based compensation, accrual or reversal of payroll taxes related to secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability. Q2 2016 and Q2 2015 GAAP share count was 27.6M and 6.3M, respectively, due to the conversion of redeemable convertible preferred shares into common stock, which occurred on the closing of Instructure’s IPO on November 18, 2015.Non-GAAP share count assumes the conversion of the redeemable convertible preferred shares to common stock occurred at the beginning of the annual period. Second Quarter 2016 Business Highlights ● Instructure continued to grow its customer base in the second quarter. A few highlights include: ○ Higher Education – Canvas was selected as the primary learning management system by Ohio State University and University of North Carolina at Charlotte. ○ K-12 Schools – Canvas was chosen by the Broward County Public Schools in Florida with its more than 200,000 students, and the San Diego Unified School District which has 100,000 in its student body. ○ International – Canvas was selected by the University of Wolverhampton in the UK, Oslo National Academy of Arts in Norway and Melbourne High School in Australia. ○ Corporate – Bridge was chosen by Starz Entertainment because of its easy integration with their existing talent management system; Jet.com for the training of their 1,000 employees; by the Better Business Bureau to train employees across their more than 100 locations in the US and Canada and Yale School of Medicine for their employee training. Business Outlook Today, Instructure issued financial guidance for the third quarter and full year 2016. The financial guidance discussed below is on a non-GAAP basis, except for revenues, and excludes stock-based compensation expense, reversal of payroll tax expense on secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability (see table below which reconciles these non-GAAP financial measures to the related GAAP measures).
